In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-18-00441-CR
                                    No. 07-18-00442-CR


                              FABIAN PEREZ, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 320th District Court
                                    Potter County, Texas
          Trial Court Nos. 72,134-D & 72-295-D, Honorable Don Emerson, Presiding

                                     January 15, 2019

                             MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Appellant Fabian Perez, appearing pro se, attempts to appeal his two convictions

for failure to register as a sex offender. We dismiss the appeals for want of jurisdiction.

       Appellant’s sentences were imposed on February 5, 2018. Appellant did not file a

motion for new trial.   Therefore, his notice of appeal was due within thirty days of

sentencing, by March 7, 2018. See TEX. R. APP. P. 26.2(a)(1) (requiring a notice of appeal

to be filed within thirty days after the day sentence is imposed). Appellant filed his notice

of appeal for both convictions on December 18, 2018.
        A timely notice of appeal is required to invoke this court’s appellate jurisdiction.

Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). If the notice is untimely,

a court of appeals can take no action other than to dismiss the appeal for lack of

jurisdiction. Id.     Because appellant’s notice of appeal was untimely filed, we have no

jurisdiction over the matters and must dismiss the appeals.

        Accordingly, the appeals are dismissed for want of jurisdiction.1


                                                                  Per Curiam


Do not publish.




        1The appropriate vehicle for seeking an out-of-time appeal from a final felony conviction is by writ
of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure.

                                                     2